DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2022 has been entered.
 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7 and 9-21 are allowed.

The present invention is directed to: A resource consumption system can include a plurality of resources positioned within at least one rack and at least one sensor configured to detect removal of an amount of the plurality of resources from the respective rack. The resource consumption system can include at least one transmitter configured to transmit a notification based on the at least one sensor detecting the removal of the amount of resources, wherein the notification comprises a resource identifier, an entity identifier, and the amount of the plurality of resources. The resource consumption system can include at least one computing device configured to compute an amount based on the resource identifier and the amount of resources, generate a request based on the notification, and transmit the request to an entity associated with the entity identifier, wherein the request comprises the resource identifier, the entity identifier, and the amount.

The closest prior art:
Dattamajumdar et al.  (US 2021/0304122 A1) is directed to: An inventory tracking system includes storage modules that hold one or more items. Each item is positionable at locations within the storage modules independent of physical characteristics of the item. Inventory monitoring modules are included to monitor storage modules for adding an item, retrieving an item, consuming of the item, returning an unused item, discarding at least a portion of a consumed item, or combinations thereof. Each act is used to determine information about items utilized in the act, including the location within the storage modules of the items. Each storage module updates a central inventory database about a location of the storage module, a revised inventory of the items stored within the storage modules, or both. The location of the storage modules, the revised inventory of the items stored within the storage modules, or both, is used to order a replenishment of the items held within the storage modules.

Takizawa (US 2002/0117429 A1) is directed to:  A direction indicator placed on one site of a sorting block indicates, for a given good, the direction towards a nominated slot through which the good is to be placed in the block. This arrangement makes it possible for the hauler to immediately put a good into a nominated slot without looking around at sorting blocks at large, which will lead to the improvement of work efficiency. Moreover, because this will moderate the burden imposed on the hauler, the number of wrongly hauled goods would be greatly reduced. If a good is passed through a wrong slot, it is recognized by a sensor and then an alarming means is activated to generate a buzzing sound or a blinking light to alarm. This arrangement will make it possible to greatly reduce the number of wrongly hauled goods. In association with the entry of every good, the name of the provider, as well as the name of the manufacturer of the good, the property of the good and the number of its scheduled input, is given because the provider can feed his name through an input feeding means. This arrangement will make it possible to efficiently manage inflow goods according to the name of providers, simply dependent on identification codes generally attached to goods such as a JAN code or ITF code.

Geikie et al. (US 2010/0217681 A1) is directed to: A method for providing remote ordering of products and configuring of individualized shelf configurations on a computer network, where the method comprises the steps of presenting an adjustable shelving plan having a shelving space; presenting a list of products or groups of products wherein each product or group of products has a cost; allowing a customer to adjust the shelving plan to reflect the customer's shelf space; allowing the customer to place products or groups of products on empty space in the shelving plan; showing the shelving plan with the products or groups of products placed on the shelving plan and showing the remaining empty space on the shelving plan; calculating the cost of the products or groups of products on the shelving plan; allowing the customer to order a set of products on the shelving plan; and receiving an order for the set of products on the shelving plan.
However, Dattamajumdar, Takizawa and Geikie, alone, or in combination, fails to disclose the features of independent Claim 1 and similarly Claim 9, more specifically: a frame comprising an opening and defining a resource area within a facility of a third party, wherein the resource area comprises at least one rack; a plurality of resources positioned within the at least one rack; at least one sensor configured to detect removal of an amount of the plurality of resources from the at least one rack and the resource area by determining that a subject has entered into the resource area via the opening of the frame, wherein the at least one sensor is affixed to the frame; at least one transmitter configured to transmit a notification based on the at least one sensor detecting the removal of the amount of the plurality of resources, wherein the notification comprises a resource identifier, an entity identifier associated with the third party, and the amount of the plurality of resources; and at least one computing device configured to: receive the notification from the at least one transmitter; determine the amount of the plurality of resources removed from the at least one rack and the resource area based on the notification; compute a cost of the plurality of resources based on the resource identifier and the amount of the plurality of resources determined to be removed; generate an invoice for the third party for the plurality of resources based on the notification, the resource identifier, the entity identifier, and the cost; and transmit the invoice to the third party

However, Dattamajumdar, Takizawa and Geikie, alone, or in combination, fails to disclose the features of independent Claim 15, more specifically: a frame comprising an opening and defining a resource area within a facility of a third party, wherein the resource area comprises a rack; a plurality of cases positioned within the rack , wherein each of the plurality of cases comprises a plurality of resources; the rack comprising: at least one sensor affixed to the frame and configured to detect removal of an amount of the plurality of resources from one of the plurality of cases by determining that a subject has entered into the resource area via the opening of the frame; at least one transmitter configured to transmit a notification to a computing environment based on the at least one sensor detecting the removal of the amount of the plurality of resources, wherein the notification comprises a resource identifier, an entity identifier associated with the third party, and the amount of the plurality of resources; and at least one sensing isolation element; and the computing environment comprising: at least one computing device configured to receive the notification from the at least one transmitter; determine the amount of the plurality of resources removed from the rack and the resource area based on the notification; 6compute a cost of the plurality of resources based on the resource identifier and the amount of the plurality of resources determined to be removed; and at least one server configured to: generate an invoice for the third party for the plurality of resources based on the notification, the resource identifier, the entity identifier, and the cost; and transmit the invoice  to the third party associated with the entity identifier.

The examiner notes the features noted emphasized above, along with the other claim features make the claimed invention as a whole allowable over the prior art of record.  Therefore the examiner finds Claims 1-7 and 9-21 allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627